      Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 1 of 8 Page ID #:4
      case ~:ly-Cr-UUyU4-JM uocumenT ~~ ~c:ouR anry~ r~~eu u~~~~►cs r~y~~u.c~~ rx~y~ ~
                                            of 8
PROS 12C                                                                                                  Mey 26, 2021
(06!17)    ~                                                                                          pacts id: 5473Tt3


                                 iJNITED STATES DISTRICT COURT
                                            FOR THE
                                SOUTHERN DISTRICT OF CALIFORNIA
                    Petition for Warrant or Summons for Offender Under Supervision
                                                                               8:21-mj-00577-DUTY
Name of Ot~ender: Kevin Daniel Ceja-Cortes (English)                            Dkt. Na.: 19CR00904-041-IM
Reg. No.: 73953-298
Name of Sentencing Judicial 4fiicer: The Honorable Jeffrey T. Miller, Senior U.S. Dis~ict Judge
Original Of~'ense: 8 U.S.C. § 1324{a)(1)(A)(ii), (v)(II) and (a)(1)(B)(i), Transportation of Certain Aliens for
Financial Gain and Aiding and Abetting, a Class C felony.
Date of Revocation Sentence: April 1b, 2021

Sentence: Time served (209 days' custody); 24 months' supervised release (Special Conditions: Refer to
Judgment and Commitment Order.) (Special Conditions: Refer to Judgment and Commitment Order.)

'I~e of Saperv~sion: Supervised Release            Date Supervision Commenced: April 30, 2021
Asst. U.S. Atty.: Carlos Arguello                  Defense Coun9el:      Robert H Rexrode;III
                                                                         (Appoimed}
                                                                         (619) 634-4435

Prior Violation History: Yes. Sce prior court correspondence.

                           PETITIONING THE COURT
TO ISSUE A NO-HAIL BENCH WARRANT




                                                                                                ,~,    c.
                                                                                              ;~ G,

                                                                                                a'      :• is
                                                                                               N      ~~ ~~
                                                                                                        '. ~
                                                                                               ~      D`
                                                                                               x      `~ ~ ~
                                                                                                      :,~._,
                                                                                               N
                                                                                               ..     c, ~
                                                                                               c;     c~
       Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 2 of 8 Page ID #:5
      CaSB 3:19-CC-00904-JM         UOCIJRt@tlt tS'L (l:OUR O~lly)   t~ll~ u~IGl1u rztyc~~►.cv~+ r-ayc ~
                                                        of 8
rKoa~uc~
Name of Offender: Kevin Daniel Ceja-Cortes                                                            May 26, 2021
Docket No.: 19CR00904-041-JM                                                                                Page 2

The probation officer believes that the offender has violated the following conditions) of supervision:
 CONDITIONS)                                         ALLEGATIONS) 4F NONCOMPLIANCE

 (Mandatory Co~detion)
 The defendant shall not illegally possess a            1. On May 17, 2021, Mr. Ceja-Cones failed to comply
 conholled substance. The defendant shall                  with dnig testing requirements as instructed by the
 refrain from any unlawful use of a                        probation officer, in that he failed to submit a urine
 controlled substance. Submit to one drug                  specimen at the Utited States Probation Office, as
 test within 15 days of release from                       required.
 unprisonment and at least two periodic
 drug tests thereafter. Testing requirements
 will not exceed submission of more than
 four (4} drug tests per month during the
 term of supervision, unless otherwise
 ordered by the court.

 (Standard Condition)
 The defendant must follow the instructions
 of the probation o€ficer related to the
 conditions of supen+ision.

~raunds for Revocation: As to Allegation 1, I have received end reviewed the Chain of Custody for Drug
Analysis form w3isch confim~s that on May 17, 2021, Mr. Ceja-Cortes failed to submit a urine sample, as required,
On May 7, 2021, the probation officer reviewed written instivctions for drug testing with Mr. Ccja-Cones, and
he acknowledged receipt of the instructions with his signattiue. Specifically, Mr. Ceja-Cones was instructed to
call the drug testing line after 8:15PM the day before each drug testing day to hear if he were to report for testing,
if instructed in the automated testing line. Testing days are Monday through Friday. At tins juncture, the oi~ender
has stopped calling the drug testing line.

 (Special Condition)
 Reside in a Residential Reentry Center                 2. On May 13, 2021, Mr. Ceja-Cartes was
 (RRC) as directed by the probation officer                unsuccessfully terminated from the residential re-
 for aperiod of up to 30 days tnon-                        entry center (RRC), CoreCivic, as evidenced by the
 punitive).                                                Termination Nolice, dated May l4, 2020. .

Grounds for Revpcation: As to Allegation 2,Ihave received and reviewed the Termination Notice from the Case
Manager Supervisor at CoreCivic, which confirms the following: On May 13, 2021, Mr. Ceja-Cartes disobeyed
a direct order firom staff thereby refusing to conform to facility regulations, more specifically he refused to submit
his fingerprints, cun~ently a mandatory and standard procedure at the RRC. Program staff fiu~ther explained to
the Mr. Ceja-Cones that failure to submit his fingerprints would result in his termination from the facility, yet he
refused to submit his fingerprints.
        Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 3 of 8 Page ID #:6
       CaS@ 3:19-cr-UU~JU4-JM      UOCLIIT]@IlI tlL (i.OUfi Ultly)   r11Cli V71Lf1Ll   rayc~v.cv.~ ~ wyc .,
                                                        of 8
rxoa~a(c~
Name of Offender: Kevin Daniel Ceja-Cortes                                                          May 26,2021
Docket No.: 19CR00904-001-JM                                                                              page 3

(Standard Condition}
 The defendant must live at a place                     3. On or about May 14, 2021, N1r. Ceja-Cortex changed
 approved by the probation officer. If the                 his place of residcnce without notifying the probation
 defendant plans to change where they live                 officer, as directed. His current whereabouts is
 or anything about their Eiving                            unknovm.
 arrangements (such as the people living
 with the defendant), the defendant must
 notify the probation officer at least I8
 days before the charge. If no#ifying the
 probation officer in advance is got possible
 due to unanticipated circumstances, the
 defendant must notify the probation officer
 within 72 hours of becoming aware of a
change or expected change.

Gror~nds for Revocation: As to Allegation 3, on May 14, 2021, Mr. Ceja-Cortex regarted he had been
unsuccessfully terminated from the RRC after having a dispute with program st8ff. He advised to attempt to get
into one ofthe three residential drug treatment programs, which he had already been in contact with,and instructed
to provide his whereabouts to the undersigned at the end of the day. Mr. Ceja-Cortex has failed to provide his
cun~ent place ofresidence and his whereabouts is unknown.

{Standard Condition)
After initially reporting to the probation              4. On May 17, 2021, Mr. Ceja-Cortex failed to report to
office, the defendant will receive                         the probation officer as instructed on May 14,2021.
instructions from the court or the probation
officer about how and when the defendant
 must report to the probation officer, and
the defendant must report to the probation
officer as instructed

Grounds for Revo_c        ~ ~s to Allegation 4, Mr. Ceja-Comes was instructed to report to the undersigned (by
phone} on Monday, May 17, 2021,and continue to do so every Monday until further notice. However, he failed
to report on said date and is no longer reporting to the probation officer.
      Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 4 of 8 Page ID #:7
      CdS~ :i:iy-cr-UU~JU4-JM      uocurnen~ rsc ~~vur~ c~r~~y~   ru~u v~1cr res raya~v.svu rayo -r
                                                       of 8
 moeiuc~
 Name of Offender: Kevin Daniel Ceja-Cortes                                                         May 26,2021
 Docket No.: 19CR00904-001-JM                                                                             Page 4

                                 VIOLATION SENTENCING SUMMARY


SUPERVISION ADJUSTMENT
Following Mr. Ceja-Cortes' last Order to Show Cause hearing on April 16,2021, he was released from federai
custody after serving a time served sentence and entered the RRC. At the initial supervision interview, we
discussed. Ius prior struggles with his drug addiction as well as his need to adhere to all #erms and conditions of
supervision, to include residential drug treatment. The offender seemed motivated snd eager to enrol! in
residential drug trea~ent services and stated he would follow thmugh with placing his name on the waiting list
for various residential drug treatrnent programs. However, on May 13,2021,as alleged in this petition, he was
temunated from the RRC for failure to adhere to facility rules and regulations. As such, court intervention is
necessary via a no-bench bench warrant for the purpose of addressing Mr. Ceja-Cortes' violation conduct. His
ad,}ustment to supervision is poor and once more he fias absconded from supervision.
OFFENDER PERSONAL;HISTORY/CHARACTERYSTICS
Records reflect that prior to Mr. Ceja-Cortes' an~est in the instant offense, he was working full-time as a
landscaper.Prior to working as a landscaper, he worked as a framer for a framing company. The undersigned has
na record ofthe offender being employed since his initial release from custody on July 13, 2020.
Mr. Caja-Cones was previously diagnosed with Bipolar Disorder and has struggled with his substance abuse
issues. His record of arrests and prosecutions(RAP)sheet dates to 2006(age 11)and contains for the most part
serious, violent offense: brandishing a knife, battery, possession of firearms/ammnnition, robbery, voluntary
manslaughter (age 16 and convicted as an adult), street gang et~?tancements, DUI, evading, obstruction, and
assaults. It is warty mentioning that his violent behavior dates to him being I I years old, wherein he threatened
W stab another elementary school student. Mr. Ceja-Comes has been under the juvetile supervision, county
probation and state parole.
According to the pre-sentence report prepared in the underlying matter, Mr. Ceja-Cartes's criminal offenses
reflect that he is a member of the Lopers criminal street gang (Orange County, Santa Ana area). His moniker is
"Rabbit." Several of his criminal charges and convictions include street gang enhancements.
SENTENCING,4PTIONB
CUSTODY
Statutory Provisions: Upon the finding ofa vioEation,the court may modify the conditions ofsupervision;extend
the term (if less than the maximum authorised term was previously imposed); or revoke the term of supervised
release. i8 U.S.C. § 3583{e}(2)and (3).
Ifthe court revokes supervised release,the maximum term ofimprisorunent upon revocation is 2 years. 18 U.S.C.


USSG Provisions: The alltgations {failure to report for drug testing, failure to comply with drug testing
requirements,failure to reside at the RRC,failw~e to report change ofaddress,and failure to report to the probation
officer) constitute Grade C violations. USSG §7B1.1(a)(3)(B), p.s.
Upon a finding ofa Grade C violation, the court mey(A)revoke supervised retease; or(B)extend the term and/or
modify the conditions of supervision. USSG §7B1.3(a}(2), p.s.
         Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 5 of 8 Page ID #:8
        Case 3:19-cr-00904-JM Document t31(LouR onry~ rnea varc~rc~ rayCiv.~v~ ~a~~ :,
                                             of8
r~eoat~(c~
Name of Offender: Kevin Daniel Ceja-Coctes                                     May 26,2021
Docket No.: 19CR00904-001-JM                                                         Page S

A Crrade C violation with a Criminal History Category IV (determined at the time of sentencing) establishes an
imprisonment range of b to 12 months USSG § 7B1.4, p.s. It is noted that in the case ofa Grade C violation,
and where the minimum term of imprisonment determined under USSG ~7B 1.4, p.s., is at least one month but
not more than six months, the minimum term may be satisfied by (A)a sentence of imprisonment; or (B} a
sentence ofimprisotunent that includes a term ofsupervised release with a condi#ion that substitutes community
confinement.. for any portion ofthe minimum term. USSG §7B1.3(c)(1}, p.s.
Since "the original sentence waft the result ofa dovmward departure.. , an upward deparhue may be warranted"
upon revocation. Tlie court can depart from the available imprisonment range and impose a sentence of up to the
statutory maximum of24 months. USSG §7B1.4,p.s., comment.(n.4}, and 18 U.S.C.§ 3565(a)(2).
REIIVV~OSITION FO ,SUPEI~VISED RELEASE
If suQervised release is revoked and the offender is required to serve a term of imprisonment, the court can
reimpose supervised release upon release from custody. The length ofsuch a term shall not exceed the term of
supervised release authorized by statute for the offense that resulted in the original term of supervised release,
less any term ofimprisonment imposed upon revocation. 18 U.S.C.§ 3583(h).
In this case, the court has the authority to reimpose a term of 3      s supervised release, less any term of
unprisonment imposed upon revocation The      court has imposed an aggregate of317days'custody in this case.
18 U.S C. ~ 3583(b).
,T[JSTIFICATION FOR BENCH WARRANT
Based on his prior criminal record, history of violence, Mr. Ceja-fortes poses a risk to the general community.
The presentence report reflects he has strong ties to Mexico, making him a risk for flight. Ofadditional concern
is that Mr.Cej~-fortes has a history ofsubstance abuse and mental illness, both of which are not being monitored
at this time. A no-bail bench wansnt is recommended as Mr. Ceja-fortes has made himself unavailable far
supervision.
RECOMMENDATION/JUSTIFICATION
Mr. Ceja-fortes has breached the trust ofthe Court and must be held accountable for his conduct. He has clearly
not taken advantage ofthe opportunities this Court has graciously afforded him. Mr. Ceja-fortes made minimal
efforts towards complying with his supervised release conditions. Furthermore, all attempts to steer him towards
a more prosocial lifestyle has beets derailed when Mr. Ceja-fortes failed to follow through with directives and
needed trea~nent services. The probation officer realizes the offender faces challenges, nonetfieIess, it is
concerning that upon his release from custody this time,he did not follow through with the most basic instructions,
which was to reside at the RRC; uistead, he purposely got himself terminated.
         Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 6 of 8 Page ID #:9
        Case 3:19-cr-Oa9()4-JM uocumeni ~~ ~~ouR vr~~y~ ri~Gu v~rc ~ rc~ rays+~.~.+•+ ~ My.
                                              of 8
PIl08I~jG7
Name ofQffender: Kcvin Daniel Ceja-Cones                                              May 26,2021
Docket No.: 19CR00904-001-JM                                                                Page 6

Considering this offender's conduct herein, should the Court find Mr. Ceja-Cortes in violation of his supervised
release conditions, this officer respectfully commends that supervised release be revoked, and a custodial
sentence of l2 months he imposed with no further supervised release. It is also hoped that Mr. Ceja-Cortes can
find the strength and fortitude to address his mental health and substance abuse issues in his own terms upon his
release from custody.
 Y declare under penalty of perjury that the
 foregoing is true and correct.

 Executed on: Mm► 26.2Q21

 Respectfully submitted:                                   Reviewed and approved:
 DANIEL J. KILGORE
 CHIEF PROBATION OFFICER


 by
      Carlos Hem~ndez                                      L       erta
      Senior U.S. Probation Officer                        Supervcsory U.S. Probation Officer
      (b19) 446-35~I
         Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 7 of 8 Page ID #:10
         C8S@ ~:1~-CC-UU~JU4-JM       UOCU111~1118G <<.uu~~ viuyJ     rnvu v.,~~r,~.~ ~ .~.y..~.r.~.... . .,.n-- .
                                                           of 8
   PROBf2CW                                                                                                   May 26,2021



                                     VIOLATION SENTENCING SUMMARY


1. Defendant: Kevin Daniel Ceja-Cortes

2. Docket No.{Year-Sequence-Defendant No.): 19CR00904-001-3M


3. List Each Violation aad Determine the Applicable Grade {See USSG § 7B1.1):
                                                                                                        Grade
            Violation g
           failure to residc at the RRC                                                                 C
           failure to report for drug testing                                                           C
           failure to comply with drug testing re4uirements                                             C
           failure to report change of address                                                          C
           failure to re ort to the robation oi~'icer as instructed                                     C




4. Mo9t Serioas Grade of Violation(See USSG § 7B1.1(b))                                                [     C ~
5. Criminal History Category {See USSG § 7B1.4(a})                                                     [ IV ]
S. Range ofImpr3soament(See USSG § 7B1.4(a))                                                  [ 6 to 12 months


7. Unsatisfied Conditions of Orl~al Sentence: List any restitution, fine, community confinement, home
   detention, or intermittent confinement previously imposed in connection with the sentence for which revocation
   is ordered that remains unpaid or unnerved at the time ofrevocation(See USSG § 7B1.3(d)):

                 Restitution($)      n/a                   Community Confinement        n/a
                 Fine($)             n/a                  Homc Detention                n/a
                 Other               n/a                  Intermittent Confinement      n/a
      Case 8:21-mj-00577-DUTY Document 3-1 Filed 08/23/21 Page 8 of 8 Page ID #:11
       ~.r~f.'.~.1`.7'lif'VV~U~F`JIYI   LJUl.41[IGI R t7L ~Vv O~ ~ ~ ny)   ~ ~wv vv~.....~+.   ...yy...r-.~---    ^a- -


P1tOB12(Gy
Name of Uffender: Kevin Daniel Ceja-Cones                                                                        May 26,2021
Docket No.: 19CR00904-001-JM                                                                                           PaB~ g

THE COURT ORDERS:

   X         AGREE. A NO-BAIL BENCH WARRANT BE ISSUED BASED UPON A FINDING OF
             PROBABLE CAUSE TO BRING THE OFFENDER BEFORE THE COURT TO SHOW CAUSE
             WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED FOR Tim ALLEGED
             VIOLATIONS. THE PETITION AND THE WARRANT WILL BE SEALED UNTIL THE
             OFFENDER HAS BEEN ARRESTED ON THE WARRANT AND THEN THE PETITION AND
             WARRANT MAY BE UNSEALED. NOTWITHSTANDING THE SEALING, A COPY OF THE
             PETITION AND WARRANT WILL BE GNEN TO THE U.S. MARSHAL FOR USE BY LAW
             ENFORCEMENT.
             DISAGREE. THE ISSUANCE OF A SUMMONS ORDERING THE OFFENDER T4 APPEAR
             BEFORE THE COURT ON              .AT                 .TO SHOW CAUSE
             WHY SUPERVISED RELEASE SHOULD NOT BE REVOKED.

             Qther




                                                                                                 May 27,2021
                                                                                               Date

                                                                                                 rjm
